LAUGHLIN, J.
(dissenting). The facts alleged in the separate defense could have been proved under the general denial; consequently this part of the pleading is redundant, and might have been stricken out upon motion if the plaintiff were aggrieved thereby. Uggla v. Brokaw (Sup.) 79 N. Y. Supp. 244. Upon this demurrer, however, the matter cannot be deemed redundant, for we are not at liberty to consider the general denial contained in the fore part of the pleading for the purpose of determining the sufficiency of the separate answer to which the demurrer is directed. Douglass v. Phœnix Ins. Co., 138 N. Y. 209, 33 N. E. 938, 20 L. R. A. 118, 34 Am. St. Rep. 448. So far as this part of the answer alleges facts inconsistent with the allegations of the complaint, it is not a “general or specific denial” Uf those allegations, within the meaning of section 500 of the Code *521of Civil Procedure. Smith v. Coe, 170 N. Y. 162^ 63 N. E. 57. As new matter these allegations would not constitute a defense, provided the allegations of the complaint stand admitted, as they must be for the purpose of this demurrer, unless they are denied by the second paragraph or subdivision of the answer quoted in the statement of facts. If the plaintiff was employed by the defendant to render the services specified in the complaint, and the defendant agreed to pay $5,000 therefor, as alleged, it is manifest that the mere fact that the services were rendered to Unverzagt at his special instance and request would not relieve the defendant from liability therefor. It does not appear that the agreement was not in writing, nor is the statute of frauds interposed as a defense. It was perfectly competent for the defendant to employ the plaintiff and agree to pay for these services, even though they were rendered to Unverzagt at his special instance and request. It will be observed that this part of the answer, after alleging that the services were rendered to Unverzagt at his special instance and request, contains the further allegation, “and not at the instance and request of this defendant.” The important question presented on this appeal is the construction and effect of this clause of the answer. If it was intended thereby to allege that the services which it is therein stated were rendered to Unverzagt were not rendered to him at the special instance and request of the defendant, then it would be inconsistent with the complaint merely, and not a denial of any allegation thereof. Smith v. Coe, supra. The clause is, to say the least, ambiguous. Clearly, it is not a general denial. If a denial at all, it must fall under the head of a specific denial. Every allegation of the complaint which is not put in issue by either a general or specific denial is deemed admitted. Code Civ. Proc. § 522. It was said by O'Brien, J., in Smith v. Coe, supra:
“The allegations of a complaint are controverted or put in issue only by a general or specific denial. A material fact alleged is not controverted or put in issue by a statement inconsistent with the facts alleged, or from which a general denial may be implied or inferred.”
It would seem, therefore, that a. specific denial should be made in language sufficiently clear and definite to enable the plaintiff and the court to determine the allegations of the complaint intended to be put in issue thereby. Where the question as to the sufficiency of the allegations of a pleading to constitute a cause of action or defense arises on demurrer, the rule is now established that the facts alleged, and all facts that may be implied or inferred therefrom by fair and reasonable intendment, are to be deemed true (Coatsworth v. Lehigh Valley Railroad Co., 156 N. Y. 451, 51 N. E. 301); but this rule has no application to the construction of an alleged denial in a pleading. Where such denials are ambiguous, I am of opinion that the old rule applicable to the construction of pleadings should prevail, and that the ambiguity should be resolved against the pleader. Clark v. Dillon, 97 N. Y. 370; Bogardus v. New York Life Ins. Co., 101 N. Y. 328, 337, 4 N. E. 522; National City Bank v. Westcott, 118 N. Y. 468, 4.74, 23 N. E. 900, 16 Am. St. Rep. 771; Browne v. Empire Typesetting Machine Co., 44 App. Div. 598, 61 N. Y. Supp. 126; Hammel v. Washburn, 49 App. Div. 119, 62 N. Y. Supp. 1095. In the case of *522Clark v. Dillon, supra, the court, considering the case of an ambiguous denial, laid down this rule as applicable to the construction of doubtful or ambiguous denials in a pleading, and this is not referred to, and I think not overruled, by the case of Coatsworth v. Lehigh Valley R. R. Co., supra; but the other decisions which applied the rule in Clark v. Dillon to the sufficiency of the allegations of fact constituting the cause of action or defense doubtless are on that point, at least, overruled by the Coatsworth Case. Moreover, this clause of the answer is, at most, a denial of the allegations of -the complaint that the services were rendered for the defendant at his special instance and request. Assuming it to be a good denial of those allegations, we still have the allegations of an agreement of employment by the defendant, and of an agreement on his part to pay $5,000 for the services which, according to the allegations of the answer, were rendered to Unverzagt at his special instance and request. On these facts the defendant would still be liable, unless there was no consideration of his agreement to pay for the services. It cannot be fairly said, I think, that such allegations fairly present the question of want of consideration in this regard. It is to be borne in mind that the plaintiff and defendant “entered into an agreement whereby the defendant employed the plaintiff to perform certain work, labor, and services for him, * ' * * and for which said work, labor, and services defendant promised and agreed to pay the plaintiff the sum of $5,000.” Although the services were actually rendered to Unverzagt and at his special instance and request, still they may have been rendered on the employment of the defendant, and upon his agreement to pay therefor, which would make him liable even though they were not rendered at his request, or, strictly speaking, to him. If the purpose of this answer was to show a dual employment by the plaintiff, the pleader fell far short erf setting forth a defense on those lines, in that he omitted to allege that the employment of the plaintiff by Unvergazt was without the knowledge or consent of the defendant. I am of opinion that the defense is insufficient in law upon the face thereof, and that if the facts therein, so far as properly pleaded, are admitted, the plaintiff would still be entitled to judgment on the pleadings, were it not for the general denial, which, as has been seen, may not be considered.
It follows, therefore, that the interlocutory judgment should be affirmed, with costs, with leave to the defendant to amend his answer upon payment of the costs of the demurrer and of this appeal.
O’BRIEN, J., concurs.